Carleton, /.,
delivered the opinion of the court.
The plaintiffs caused the steamer Scotland to be attached, on the 4th November, 1835, and on the 14th of the same month, Bradford and nine other persons employed on the boat, intervened in a joint petition, claiming altogether the sum of six hundred dollars, as a privileged debt. On the 27th an order was obtained for the sale of the boat, and the sheriff directed to deposit the proceeds of sale in court, subject to its further disposition. The counsel appointed to represent the absent defendants, answered by general denial, and a decree having been rendered against them, in favor of the plaintiffs, the property attached was ordered to be sold to satisfy the judgment. A rule was thereafter taken on the *462plaintiffs and sheriff, to show cause why the intervenors should not be paid by preference, out of the proceeds of sale. After some further proceedings, this rule was, on the 9th April, discharged, at the instance of the counsel for the intervenors, and another claim filed on the same day, based upon their petition of intervention, of the 14th November. The rule on the plaintiffs and sheriff was then renewed, and on the 10th December, judgment was rendered in favor of the intervenors, for the aggregate sum of two hundred and ninety-five dollars and eleven cents, which the sheriff was ordered to pay over to them, in the proportions set out in the decree.
If the amount or sum claimed exceeds three an'^appeafiies from the^judg-feriorcourt.
After an ineffectual effort to- obtain a new trial on the part of the plaintiffs, they appealed by joint petition with the sheriff, from the judgment rendered on the rule.
The record in the cause is extremely defective, and not easily reconcilable with itself. It does not appear, from any return of the sheriff, or document on file, that he ever sold the boat agreeably to the order of the court, or that he was duly made a party to the proceedings in behalf of the inter-venors. All the information we have upon these points, is derived from the facts stated in the opinion of the judge, which we feel ourselves authorized to adopt, as it is cited and relied upon by the counsel of both parties.
Our attention is first drawn to a question of jurisdiction, raised by the counsel for the intervenors, who insists, that as neither of them claimed in their petition over three hundred dollars, and the decree of the District Court being only for two hundred and ninety-five dollars and eleven cents, in the aggregate, this court cannot entertain the appeal, and cites 5 Martin, N. S., 87.
It does not appear to us, that the authority cited is at all analagous. There the plaintiff did not sue for any specific sum> but sought to reverse several separate and distinct judgments, which had been cumulated for the express purpose of sustaining the appeal.
But in the case before us, the plaintiffs brought suit for fw0 thousand eight hundred and fifty dollars, for which they actually obtained judgment; and in the case of Hart vs. *463Lodwick, this court decided, that the amount claimed by the plaintiff, imparted the constitutional right of appeal. 8 La. Reports, page 167.
The right of is not concluded ¡7 consenting to a rule for the ney™e-whic]lmis t)°f sheriff’s hands, dafnTof^hiter-discontinued6^ other^uie may them,
requ?ringeedltife sheriff t0 i):u certain parties, made a party delinee1'*1 ln hlS
The counsel for the plaintiffs contends, that the intervenors, by consenting to the discharge of their rule on the 9th April, ceased to be parties in the cause, and that the payment to him of the proceeds of the sale of the boat, on the day preceding, became eo instante valid, and left nothing for the court to act upon. We think differently: for although the rule was discharged, yet the petition and claim of intervention was not discontinued, and upon its basis another rule was taken, and judgment rendered thereon. And by the decree of the 37th November, under which the boat was sold, the sheriff was required to deposit the proceeds of sale in court, subject to its further order; he could not have effected the sale therefore, without knowing what disposition he was to make of the proceeds, and if they were not brought into court, the judge very correctly considered them as still in his hands, subject to any further judgment to be rendered in the cause.
But it is insisted in behalf of the sheriff, that he has been condemned without a hearing, as he was never made a party to the proceedings, by which he was ordered to pay the money to the intervenors, and that he is not bound to take notice, at his peril, of the contents of every rule or paper issuing from the clerk’s office, which it may be his duty to serve upon others. We agree with his counsel, and think that the judgment, so far as it affects the sheriff, ought to be reversed, that he may be made a party in the proceedings, and have an opportunity to be heard in his defence.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, so far as it regards the plaintiffs, be affirmed, in favor of the intervenors, with costs; and that, as it regards the sheriff, the judgment be avoided and reversed, and the cause remanded for further proceedings, according to law.